DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 14 – 31 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘in particular for holding’ is indefinite as it is unclear if a fuel is being claimed. The phrase ‘especially preferably’ is indefinite as it is unclear if gasoline is being claimed.

3.	Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘the barrier layer covering’ and appears to be a typographical error. 
.

4.	Claim 16 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘in particular at low pressure’ is indefinite as it is unclear if low pressure is being claimed. The phrase ‘in particular liquid’ is indefinite as it is unclear if liquid is being claimed. The phrase ‘preferably a barrier’ is indefinite as it is unclear if a barrier is being claimed. Claim 16 recites the phrase ‘after curing’ in line 6. There is insufficient antecedent basis for this limitation in the claim.

5.	Claim 18 – 19 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a barrier film layer’ is indefinite as it is unclear if it is the ‘barrier film layer’ of Claim 17. For purposes of examination, it will be interpreted to be a separate layer. The phrase ‘in particular made of’ is indefinite as it is unclear if a material is being claimed. The phrase ‘in particular liquid’ is indefinite as it is unclear if liquid is being claimed. The phrase ‘preferably arranged’ is indefinite as it is unclear if an arrangement is being claimed.

6.	Claims 19 – 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘preferably formed’ is indefinite as it is unclear if a formation is being claimed. The phrase ‘arranged at an outer surface of the second barrier film layer portion’ is indefinite and appears to be a typographical error. 

7.	Claims 22 – 23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘in particular within the partial shell’ is indefinite as it is unclear if ‘within the partial shell’ is being claimed. 

8.	Claim 31 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘in particular at low pressure’ is indefinite as it is unclear if low pressure is being claimed.  The phrase ‘preferably overlaps’ is indefinite as it is unclear if overlap is being claimed. The phrase ‘preferably forms’ is indefinite as it is unclear if a formation is being claimed. The phrase ‘preferably connected’ is indefinite as it is unclear if a connection is being claimed. The phrase ‘in particular welded’ is indefinite as it is unclear if welding is being claimed.  

Claim Rejections – 35 USC § 102
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

10.          Claims 14 – 31 are rejected under 35 U.S.C. 102(b) as being anticipated by Ellis (U.S. Patent No. 2001/0045433 A1). 
With regard to Claim 14, Ellis discloses a fuel tank (paragraph 0002) comprising a first and second partial shell (half shell; paragraph 0015) joined in a joining area, because flanges of the half shells are joined together at a seam (paragraph 0015); the tank comprises a barrier layer that is a nanocomposite layer (paragraph 0019) that is comprised in the sidewalls and base walls and flanges of the fuel tank (paragraph 0016) and therefore covers an outer surface of the first partial shell and the second partial shell substantially completely; the barrier layer spans the seam, on an outer surface of the fuel tank, as shown in Figure 3 (paragraph 0020).
With regard to Claims 15 – 17, the barrier layer comprises HDPE (paragraph 0019). Because the barrier layer is a layer of a polymer, the barrier layer is structurally identical to a barrier film layer. 
With regard to Claims 18 – 19, an EVOH layer is additionally disclosed (paragraph 0017).
With regard to Claim 20, because a barrier layer is disclosed, the layer has a finite length, and therefore has a first barrier film layer portion, which is a first portion of the length, and a second barrier film layer portion, which is a second portion of the length.
With regard to Claim 21, the claimed aspect of ‘injection molding’ is a product – by process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 22 – 26, the disclosed EVOH layer is parallel to and overlaps the barrier layer (paragraph 0016; Figure 2).
With regard to Claims 27 – 29, the claimed aspect of ‘welding, gluing and overmolding’ is a product – by process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 30, a gap is disclosed between the EVOH layer and the barrier layer, because an outer layer is disclosed between the barrier layer and the EVOH layer (paragraph 0018; Figure 2).
With regard to Claim 31, the claimed aspect of ‘overmolding’ is a product – by process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782